Citation Nr: 1543554	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  08-18 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for psychiatric disability, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for a liver disability, to include as secondary to psychiatric disability.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to January 1968.

This case came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  When the case was most recently before the Board in July 2012, the issue of entitlement to service connection for liver disability was remanded for further development.  While the case was in remand status, the Veteran perfected an appeal of a June 2011 rating decision continuing a prior denial of service connection for psychiatric disability. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

In November 2014 correspondence, the Veteran's representative raised the issue of the timeliness of an appeal of a February 2013 rating decision with regard to the claim of an initial compensable rating for residual scarring from melanoma of the upper back.  This issue has not been addressed by the RO in the first instance.  Therefore, the Board does not have jurisdiction over it, and it is referred to the originating agency for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claim for service connection for psychiatric disability and the claim for service connection for a liver disability are addressed in the REMAND that follows the ORDER section of the decision below.



FINDINGS OF FACT

1.  In a December 2009 decision, the Board denied the claim of service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD) and panic disorder; the Veteran did not appeal the denial of the claim.  

2.  Evidence added to the record includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In a December 2009 decision, the Board denied the Veteran's claim for service connection for psychiatric disability based, in part, on the absence of a PTSD diagnosis shown in the medical evidence.  Due to this, the Board deemed irrelevant the discussion of whether the Veteran's claimed stressors had been corroborated.  The Board further determined that the evidence failed to relate the Veteran's diagnosed panic disorder to his naval service.  The Veteran did not appeal this decision.  Therefore, the December 2009 Board decision is final.

Since the prior denial, the regulations concerning PTSD have been modified.   Currently, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  Evidence received since the December 2009 decision includes an April 2010 VA medical record reflecting diagnoses of major depressive disorder and PTSD based on stressors reported to have occurred during the Veteran's service aboard the USS Vega during the Vietnam War.  This evidence is not cumulative or redundant and relates to unestablished facts necessary to substantiate the claim.  Consequently, the Board finds that the evidence is both new and material.  Accordingly, reopening of the claim is in order.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for psychiatric disability is granted.


REMAND

Additional development is needed before a decision can be reached for the reopened claim for service connection for psychiatric disability and the claim for service connection for a liver disability.

The Veteran claims that his current psychiatric disorder is due to his naval service during the Vietnam War.  He claims to have witnessed traumatic in-service events that occurred when his ship, the USS Vega, provided food and supplies to other ships in and near the official waters of Vietnam, to include:  (1) his ship being in close proximity when an explosion occurred on the USS Kitty Hawk in the latter half of 1966 and hearing the screams of injured seamen; (2) during the spring or summer of 1966, when his ship was tied up to the USS Independence, witnessing fellow seamen sustain amputation injuries and cuts when the ships had to make an emergency break away; (3) having participated in rescue and recovery efforts of causalities from the crash of an "R and R" plane in Hong Kong Harbor during his third tour in Vietnam; (4) the death/disappearance of his good friend, and fellow seaman, J.U., in the summer of 1967; (5) and, during the summer of 1965, assisting with the offloading of injured personnel and burned children from a hospital ship.

In a June 2015 written statement, the Veteran's representative asserted that the Veteran may have misidentified the USS Hope as the medical hospital ship involved with his stressor of witnessing injured personnel and burned children.  His representative asserts that the correct ship was the USS Constellation and provided evidence that this vessel was a naval hospital ship that was later retired and transformed into a civilian vessel named the SS Hope.  Additional evidence of record indicates that the USS Vega provided supplies to the USS Constellation in September 1965, thus lending weight to the actual occurrence of the Veteran's claimed in-service stressor.

However, sufficient effort to verify the Veteran's remaining in-service stressors has not yet been undertaken.  Under VA's duty to assist, VA must take appropriate action in an effort to verify the Veteran's stressors involving the USS Kitty Hawk, USS Independence, and the possible death of his friend.  

The Board also concludes that a VA examination is warranted in this case to determine the etiology of all acquired psychiatric disorders present during the period of the claim.  Following an examination in March 2011, a VA examiner stated that she was unable to diagnose PTSD at that time because the Veteran did not endorse arousal symptoms during the examination.  However, the examiner noted that the Veteran had reported such symptoms to prior mental health providers and had been previously given a diagnosis of PTSD.  In this regard, an April 2010 VA treatment record shows that the Veteran was given a diagnosis of PTSD based on stressors that have not yet been verified, and VA medical records dated around the time of the March 2011 examination indicate that the Veteran was referred for treatment for PTSD.  It is unclear from this evidence, however, whether the presence of PTSD at any time during the pendency of the claim is based on a verified stressor or the Veteran's fear of hostile military activity.  Moreover, while the March 2011 examiner opined that the Veteran's major depressive disorder was related to his prolonged unemployment and financial stress, she did not provide any rationale to support this conclusion.  Given these uncertainties and absence of an adequate nexus opinion in this case, a remand is warranted in order to afford the Veteran a new VA examination.   
	
Finally, the Veteran has alleged that the claimed liver disorder is secondary to his psychiatric disability.  The Board finds the liver disorder claim cannot be finally decided until the psychiatric disorder issue is decided.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Thus, the liver disorder claim must also be remanded.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Undertake appropriate action to corroborate the in-service stressors involving the death/disappearance of the Veteran's friend J.U. and the claimed incidents involving the USS Kitty Hawk and the USS Independence described by the Veteran.  

2.  Obtain all available, outstanding VA and private medical evidence pertinent to the claims on appeal.

3.  Thereafter, the Veteran must be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  

The examiner should state an opinion as to whether there is a 50 percent or better probability that PTSD has been present at any time during the period of the claim due to a confirmed in-service stressor, or due to a stressor which relates to "fear of hostile military or terrorist activity."  The examiner should address in detail whether a confirmed in-service stressor supports a diagnosis of PTSD at any time during the period of the claim, whether the Veteran's symptoms relate to that in-service stressor, and whether the criteria for a diagnosis of PTSD are met.  If a diagnosis of PTSD is not made, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.

With respect to each additional acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The examiner must consider and reconcile any conflicting medical evidence or opinions of record.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  

4.  Undertake any other development determined to be warranted.

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


